DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are currently pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intendent meaning may be “the interior space”, and this meaning will be used for purposes of examination.

Claim 18 recites the limitation "the space" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intendent meaning may be “the interior space”, and this meaning will be used for purposes of examination. 

Claim 20 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intendent meaning may be “the enclosed space”, and this meaning will be used for purposes of examination. 

Claim 22 recites the limitation "the space" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intendent meaning may be “the enclosed space”, and this meaning will be used for purposes of examination. 

Claims 2-17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari").
Regarding claim 1, Al Shammari teaches a tank cleaning system (figure 2, #10) for cleaning an interior surface of a tank (figure 2, “T”), wherein the tank comprises an interior space (see figure 2), the tank cleaning system comprising a trailer comprising a  base platform (figure 2, #12) (reads on “support base”) comprising steerable wheels (figure 2, #18) and a hitch (figure 2, #22) (see figure 2) (column 3, lines 9-17), wherein the trailer can be towed by a suitable vehicle (reads on “transportable by a vehicle”) (column 1, lines 53-54), and an arm (selectively articulating arm, figure 2, #36) movably mounted to the base platform (figure 2, #12) (reads on “support base”) for movement relative to the base platform (figure 2, #12) (reads on “support base”), the arm (selectively articulating arm, figure 2, #36) operable to extend into the interior space to 

Regarding claim 2, Al Shammari further teaches a fluid line (figure 9, #80b) and a nozzle (figure 5, #72) fluidly coupled to the fluid line (figure 9, #80b), the nozzle  (figure 5, #72) coupled to and movable by the arm (selectively articulating arm, figure 2, #36) to different positions for discharging fluid to target locations on the interior surface of the tank (column 4 ,lines 50-64, and column 5, lines 47-56).


Regarding claim 3, Al Shammari further teaches a camera (figure 5, #66) movable by the arm to different positions for viewing the environment around the arm (see figures 2 and 5) (column 4, lines 25-40).

Regarding claim 5, Al Shammari further teaches a light (figure 5, #68) movable by the arm to different positions for illuminating the environment around the arm (see figures 2 and 5) (column 4, lines 25-40).

Regarding claim 9, Al Shammari further teaches a cleaning fluid reservoir (figure 9, #86) and a pump (figure 9, #88) on the trailer for supplying cleaning fluid to the arm (column 5, Iines 62-66).

Regarding claim 10, Al Shammari further teaches that the arm (selectively articulating arm, figure 2, #36) is extendible from the trailer with at least one portion of the arm also configured to be articulated (column 3, Iines 31-35) (see figure 2).

Regarding claim 11, Al Shammari further teaches an arm attachment (figure 3, #34) (reads on “frame”) supporting the arm (selectively articulating arm, figure 2, #36), wherein the arm attachment (figure 3, #34) (reads on “frame”) is configured to move the arm relative to the base platform (figure 2, #12) (reads on “support base”) (column 3, lines 47-65), and that the arm is coarsely positionable relative to the interior space by movement of the trailer (see figure 2) and is finely positionable relative to the interior space by way of movement of the arm attachment (figure 3, #34) (reads on “frame”) relative to the base platform (figure 2, #12) (reads on “support base”) (column 3, lines 47-65).

Regarding claim 12, Al Shammari further teaches that the arm (selectively articulating arm, figure 2, #36) comprises arm segment (figure 3, #36a) rotatable about the axis extending from the fastener coupling at first end (figure 3, #38a), and the axis extending from the center of gear (figure 3, #46b) (reads on the limitation “the arm has two or more degrees of freedom”).

Regarding claim 13, Al Shammari further teaches that the arm (selectively articulating arm, figure 2, #36) comprises segment (figure 3, #36a) which is rotatable about an axis extending from the fastener coupling at first end (figure 3, #38a) (reads on the limitation “the arm is rotatable about a horizontal axis) (column 3, lines 59-65).

Regarding claim 14, Al Shammari further teaches a control unit (computer, figure 1, #116) and at least one sensor (sensors, figure 5, #64a or #64b) coupled to the arm (see figure 5), wherein the at least one sensor (sensors, figure 5, #64a or #64b) provides arm position feedback signals to the control unit (column 6, Iines 63-65).

Regarding claim 15, Al Shammari further teaches a support column (figure 2, #24) (reads on “boom”) operatively coupled to adjust a position of the arm (selectively articulating arm, figure 2, #36), wherein the arm has a stowed configuration in which the arm is at least one of folded and unfolded upon the support column (figure 2, #24) (reads on “boom”) (column 3, Iines 24-27) in a stowed location with respect to the tank, and a deployed configuration in which the arm is unfolded in a different location with respect to the tank (see figure 2) (column 3, lines 24-27).

Regarding claim 16, Al Shammari further teaches that the arm (selectively articulating arm, figure 2, #36) is translatable with respect to the trailer through a range of positions in a compact configuration, wherein the arm is collapsed and shown in compact configuration (see figure 6) (column 3, lines 28-31), and a stowed configuration, wherein the arm attachment (figure 2, #34) is at second end (figure 2, #30) of the support column (figure 2, #24) (column 3, lines 28-31), and wherein the arm is movable to a deployed configuration in at least one of the positions (see figure 2, the arm is shown in deployed configuration and is able to be extended into this position from compact configuration (see figure 6)).

Regarding claim 17, Al Shammari further teaches cylindrical slides (reads on “mount”) (figure 3, #40) by which the arm is coupled to the trailer (see figures 1 and 2), wherein the cylindrical slides (reads on “mount”) (figure 3, #40) are adjustable to change the mounting location of the arm on the trailer (column 3, lines 47-53).

Regarding claim 18, Al Shammari teaches a method for cleaning a tank (figure 2, “T”) having an interior surface defining an interior space (see figure 2) comprising the steps of positioning a trailer having a base platform (figure 2, #12) (reads on “support base”) comprising steerable wheels (figure 2, #18) and a hitch (figure 2, #22) (see figure 2) (column 3, lines 9-17), wherein the trailer can be towed by a suitable vehicle (reads on “transportable by a vehicle”) (column 1, lines 53-54), moving an arm (selectively articulating arm, figure 2, #36) mounted to the base platform (figure 2, #12) (reads on “support base”) for movement relative to the base platform (figure 2, #12) (reads on “support base”) and extending the arm into the interior space (see figure 2), and performing a cleaning operation with the arm upon the interior surface in the interior space (see figure 2) (column 3, lines 2-10).

Regarding claim 19, Al Shammari further teaches the step of placing the arm in a fully collapsed configuration (reads on “stowed configuration”) outside the tank (see figure 6) (column 5, lines 3-5), inserting the arm into the interior space, wherein the arm attachment (figure 6, #34) is lowered to the lower or first end of the arm support column (figure 6, #24) (see figure 6) (column 5, lines 5-8), and moving the arm from the fully collapsed configuration (reads on “stowed configuration”) (see figure 6) to an extended position (reads on “deployed configuration”) while the arm is in the interior space (see figures 7 and 8).

Regarding claim 20, Al Shammari teaches a system for cleaning an enclosed space, wherein the cleaning system comprises an arm (selectively articulating arm, figure 2, #36) configured to perform a cleaning operation inside the enclosed space (see 

Regarding claim 21, Al Shammari further teaches a first end effector (figure 5, #72), wherein the first end effector includes a nozzle for dispensing a fluid for performing a cleaning operation (col.4, lines 61-64), and a second end effector (figure 5, #60) coupled to the arm and interchangeable with the first end effector (figure 5).

Regarding claim 22, Al Shammari further teaches a control unit (computer, figure 1, #116) and at least one sensor (sensors, figure 5, #64a or #64b) coupled to the arm (see figure 5), wherein the at least one sensor (sensors, figure 5, #64a or #64b) provides arm position feedback signals to the control unit regarding the state of the arm, wherein the control unit is configured to control movement of the arm based on the feedback signal from the sensor (column 4, lines 4-59, and column 6, Iines 63-65).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C.(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari").
Regarding claim 4, Al Shammari further teaches a camera (figure 5, #66) and an operator’s station or console (reads on the limitation “display remote from the camera”) (figure 1, #106) for receiving images from the camera (see figure 1) (column 4, Iines 51-56).
With regard to the recitation ‘for viewing video of the environment around the arm’, this limitation is merely intended use of the apparatus. 
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. Al Shammari teaches that the apparatus comprises a camera (figure 5, #66) and an operator’s station or console (figure 1, #106) for receiving images from the camera (see figure 1) (column 4, Iines 51-56), thus the apparatus taught by Al Shammari is capable of being used for viewing video of the environment around the arm.
In the alternative, if it is not clearly envisaged that the apparatus of Al Shammari is capable of being used for viewing video of the environment around the arm then it is reasonably expected that the apparatus of Al Shammari can be used for viewing video of the environment around the arm. All of the structural elements per Al Shammari are the same as claimed and it is reasonably expected that the apparatus of Al Shammari can be used for viewing video of the environment around the arm, because Al Shammari teaches that the apparatus comprises a camera (figure 5, #66) and an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari").
Regarding claim 7, Al Shammari further teaches a water reservoir (figure 9, #76) and a pump (figure 9, #78) supported on the trailer (see figure 1, reservoir (figure 9, #76) is supported on base platform (figure 2, #12)), wherein the water reservoir (figure 9, #76) and a pump (figure 9, #78) is in fluid communication with the arm (see figure 9).
Al Shammari does not explicitly teach that the pump (figure 9, #78) is supported on the trailer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Al Shammari wherein the pump (figure 9, #78) is supported on the trailer with a reasonable expectation of success, in order to facilitate the transportation of the pump. In addition, the rearrangement of parts is an obvious matter of design choice. Consult MPEP 2144.04 IV.

Regarding claim 8, Al Shammari further teaches a water reservoir (figure 9, #76) and a pump (figure 9, #78) supported on the trailer (see figure 1, reservoir (figure 9, #76) is supported on base platform (figure 2, #12)), wherein the water reservoir (figure 9, #76) and a pump (figure 9, #78) are in fluid communication with the arm (see figure 9).
Al Shammari does not explicitly teach that the pump (figure 9, #78) is supported on at least one of a substrate or the ground.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Al Shammari wherein the pump (figure 9, #78) is supported on at least one of a substrate or the ground with a reasonable expectation of success, in order to facilitate the maintenance of the pump. In addition, the rearrangement of parts is an obvious matter of design choice. Consult MPEP 2144.04 IV.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,468,957 to Al Shammari et al. (hereinafter “Al Shammari") in view of US 6,217,431 to Brinkmann (hereinafter “Brinkmann”).
Regarding claim 6, Al Shammari further teaches a brush (figure 5, #60) (reads on “tool”) operably attached to the arm and movable by the arm (see figure 5).
However, Al Shammari does not explicitly teach that the brush (figure 5, #60) (reads on “tool”) is a sanding brush. 
Brinkmann teaches that sanding brushes are known in the art for sanding, dusting, cleaning, polishing and structuring of wood, metal, plastic or the like (column 1, lines 19-22).
It would have been obvious to one of ordinary skill in the art to modify the system disclosed by Al Shammari wherein the brush is a sanding brush with a reasonable expectation of success, since Brinkmann teaches that sanding brushes are known in the art for sanding, dusting, cleaning, polishing and structuring of wood, metal, plastic or the like (column 1, lines 19-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714